DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 52 in paragraph 0053.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 50 in figures 2-4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not 
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0029, line 7, “display 20” should read “display 30”
Paragraph 0039, line 9, “plurality haptic” should read “plurality of haptic”
Paragraph 0049, lines 13-14, “probe 15 and/or or haptic” should read “probe 15 and/or haptic”
Paragraph 0080, lines 7-8, “plurality haptic” should read “plurality of haptic”.  
Appropriate correction is required.
Claim Objections
Claim 2 objected to because of the following informalities:  
In claim 2, line 2, “worn an operator” should read “worn by an operator”.
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, 9, 12, 14-16 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 8, 9, 11, 13, 14, 17 and 20 of copending Application No. 16/110,923 (hereinafter Shoudy et al. ‘923) in view of Chae (US 2016/0029976, hereinafter Chae). 

an ultrasound probe (line 2); 
a monitor comprising a memory and a processor (line 4), wherein the processor is communicatively coupled to the ultrasound probe (lines 4-5) and a haptic feedback device (handle line 2) comprising a plurality of haptic actuators (line 2), and the processor is configured to: 
determine a current position of the ultrasound probe relative to a region of interest of a patient (lines 6-7), wherein the region of interest comprises a desired anatomy, a desired scan plane, or both, to be imaged via the ultrasound probe (lines 10-11); 
determine whether the current position of the ultrasound probe corresponds to a desired position of the ultrasound probe relative to the region of interest (lines 8-9), wherein the desired position of the ultrasound probe facilitates an acquisition of an ultrasound image of the region of interest (lines 10-11); and 
in response to determining that the current position of the ultrasound probe does not correspond to the desired position of the ultrasound probe (lines 12-14), transmitting a control signal to the plurality of haptic actuators (lines 14-15), wherein the control signal causes the plurality of haptic actuators to activate in an actuation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the desired position (lines 15-18).
Regarding claim 2, Shoudy et al. ‘923 teaches the ultrasound imaging system of claim 1, as set forth above.

However, 
Chae teaches (fig. 13B) a haptic feedback device (24) that is configured to be worn by an operator of the ultrasound probe about a body part of the operator (para. 125, “a user wears a haptic device 24 on his/her wrist”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to have a haptic feedback device that is configured to be worn by an operator of the ultrasound probe about a body part of the operator. One of ordinary skill in the art would have been motivated to make this modification to reduce the overall size of the ultrasound probe compared to when the probe and haptic feedback device are combined in one housing, as recognized by Chae.
Regarding claim 5, Shoudy et al. ‘923 teaches the ultrasound imaging system of claim 1, as set forth above, wherein the haptic actuators comprise vibration motors (claim 5), motion actuators, electrodes, or deformable fluid-filled chambers (claim 6).
Regarding claim 6, Shoudy et al. ‘923 teaches the ultrasound imaging system of claim 1, as set forth above, wherein the actuation pattern is indicative of one or more suggested movements in six degrees-of-freedom (claim 8).
Regarding claim 9, Shoudy et al. ‘923 teaches (claim 9) a housing (handle, line 3) comprising a plurality of haptic actuators (line 3); and wherein the haptic actuators are configured to pulse in an actuation pattern indicative of one or more suggested movements of the ultrasound probe (lines 3-5) to position the ultrasound probe in a desired position to acquire 
Shoudy et al. ‘923 does not teach a wearable device for providing ultrasound guidance feedback and an opening extending along an axis through the housing, wherein the opening is configured to fit about a body part of an operator of an ultrasound probe.
However, 
Chae teaches a wearable device (24) for providing ultrasound guidance feedback (para. 125, lines 2-4, “the haptic device 24 creates vibrations or weight sensations to guide the user in moving the probe around a patient”) comprising: an opening extending along an axis through the housing, wherein the opening is configured to fit about a body part of an operator (para. 125, “a user wears a haptic device 24 on his/her wrist”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to have a wearable haptic feedback device that fits about the a body part of the operator. One of ordinary skill in the art would have been motivated to make this modification to reduce the overall size of the ultrasound probe compared to when the probe and haptic feedback device are combined in one housing, as recognized by Chae.
Regarding claim 12, Shoudy et al. ‘923 teaches the wearable device of claim 9, as set forth above, wherein the plurality of haptic actuators are disposed above the surface of the housing, below the surface of the housing, or embedded within the housing (claim 11).
Regarding claim 14, Shoudy et al. ‘923 teaches the wearable device of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound 
Regarding claim 16, Shoudy et al. ‘923 teaches (claim 17) determining, via a processor, a desired imaging position of the ultrasound probe based at least in part on the region of interest and the desired scan plane (lines 2-4), wherein the desired imaging position facilitates an acquisition of an ultrasound image of the region of interest, the desired scan plane, or both (lines 5-6); 
determining, via the processor, a current position of the ultrasound probe relative to the region of interest, the desired scan plane, or both (lines 7-8); 
determining, via the processor, whether the current position of the ultrasound probe corresponds to the desired imaging position of the ultrasound probe (lines 9-10); and 
in response to determining that the current position of the ultrasound probe does not correspond to the desired imaging position of the ultrasound probe, transmitting, via the processor (lines 11-13), a control signal to a plurality of haptic actuators disposed about a haptic feedback device (13-14), wherein the control signal causes the plurality of haptic actuators to pulse in an actuation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the desired imaging position (lines 14-16).
Shoudy et al. ‘923 does not teach a haptic feedback device configured to be worn by an operator of the ultrasound probe.
However, 
Chae teaches a haptic feedback device that is configured to be worn by an operator of the ultrasound probe (para. 125, “a user wears a haptic device 24 on his/her wrist”).
See motivation for claim 9 above. 
.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the haptic feedback device" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which haptic feedback device claim 11 is referring to because independent claim 9 which claim 11 is dependent from does not mention a haptic feedback device only a “device for providing ultrasound guidance feedback”. For examination purposes examiner has interpreted “the haptic feedback device” to be an ultrasound guidance feedback device.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 5-7 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable by Schneider et al. (US 2017/0181726, hereinafter Schneider et al.).
Regarding claim 1, Schneider et al. teaches (Fig. 1) an ultrasound imaging system (10), comprising: 
an ultrasound probe (60, para. 13); 
a monitor (10B, para. 13, “display subsystem”)comprising a memory (28 and 40) and a processor (44), wherein the processor is communicatively coupled to the ultrasound probe(para. 13, “ultrasound probe 60 is coupled to the acquisition subsystem” and para 15. (the acquisition subsystem 10A are coupled to the display subsystem 10B” by the acquisition system being connected to the display system the ultrasound probe is connected to the display system) and a haptic feedback device (para. 19, lines 1-4,“a haptic apparatus 200 that may be attached to the exterior of the ultrasound probe 60 or integrated inside the enclosure of the ultrasound probe 60) comprising a plurality of haptic actuators (para. 19, lines 12-13, “the haptic apparatus 200 comprises a plurality of haptic feedback devices 201-208” in fig. 2), and the processor is configured to: 
determine a current position of the ultrasound probe relative to a region of interest of a patient (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe relative to the region of interest in order to then calculate the required movement of the ultrasound probe in step 
determine whether the current position of the ultrasound probe corresponds to a desired position of the ultrasound probe relative to the region of interest (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), wherein the desired position of the ultrasound probe facilitates an acquisition of an ultrasound image of the region of interest (para. 24, lines 12-14, “the tracking processor 42 calculates the required movement of the ultrasound probe 60 to acquire the desired image” the desired image is being interpreted as containing the region of interest); and 
in response to determining that the current position of the ultrasound probe does not correspond to the desired position of the ultrasound probe (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), transmitting a control signal to the plurality of haptic actuators (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes the plurality of haptic actuators (201-208) to activate in an actuation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the desired position (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the 
Regarding claim 5, Schneider et al. teaches the ultrasound imaging system of claim 1, as set forth above, wherein the haptic actuators comprise vibration motors, motion actuators, electrodes, or deformable fluid filled chambers (para. 19, lines 15-17,”the haptic feedback devices 201-208 may be motors that generate a vibration that can be felt by the sonographer”).
Regarding claim 6, Schneider et al. teaches the ultrasound imaging system of claim 1, as set forth above, wherein the actuation pattern is indicative of one or more suggested movements in six degrees-of-freedom (paragraphs 21-22, fig. 3, it is understood that the actuation pattern will command the sonographer to move along the X, Y, and Z, axis and rotate about each one of these axis).
Regarding claim 7, Schneider et al. teaches the ultrasound imaging system of claim 6, as set forth above, wherein the one or more suggested movements comprise a directional movement, a rotational movement, a tilting movement, a compression, a decompression, or a combination thereof (paragraphs 21-22, fig. 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 9, 12-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Chae (US 2016/0029976, hereinafter Chae).
Regarding claim 2, Schneider et al. teaches the ultrasound imaging system of claim 1 and a haptic feedback device (200), as set forth above.
Schneider et al. does not teach a haptic feedback device that is configured to be worn by an operator of the ultrasound probe about a body part of the operator.
However,
Chae teaches (fig. 13B) a haptic feedback device (24) that is configured to be worn by an operator of the ultrasound probe about a body part of the operator (para. 125, “a user wears a haptic device 24 on his/her wrist”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to have a haptic feedback device that is configured to be worn by an operator of the ultrasound probe about a body part of the operator. One of ordinary skill in the art would have been motivated to make this modification to reduce the overall size of the ultrasound probe 
Regarding claim 9, Schneider et al. teaches a housing (200) comprising a plurality of haptic actuators (para. 19, lines 12-13, “the haptic apparatus 200 comprises a plurality of haptic feedback devices 201-208” in fig. 2); and
wherein the haptic actuators (201-208) are configured to pulse in an actuation pattern indicative of one or more suggested movements of the ultrasound probe to position the ultrasound probe in a desired position to acquire image data of a region of interest of the patient (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”).
Schneider et al. does not teach a wearable device for providing ultrasound guidance feedback comprising: an opening extending along an axis through the housing, wherein the opening is configured to fit about a body part of an operator.
However,
Chae teaches a wearable device (24) for providing ultrasound guidance feedback (para. 125, lines 2-4, “the haptic device 24 creates vibrations or weight sensations to guide the user in moving the probe around a patient”) comprising: an opening extending along an axis through the housing, wherein the opening is configured to fit about a body part of an operator (para. 125, “a user wears a haptic device 24 on his/her wrist”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to have a wearable haptic feedback device that fits about the a body part of the 
Regarding claim 12, modified Schneider et al. teaches the wearable device of claim 9, as set forth above, wherein the plurality of haptic actuators are disposed above the surface of the housing, below the surface of the housing, or embedded within the housing (para. 19, lines 1-4, “a haptic apparatus 200 that may be attached to the exterior of the ultrasound probe 60 or integrated inside the enclosure of ultrasound probe 60” If the apparatus is attached to the exterior of the ultrasound probe the actuators (201-208) would be exposed to the outer surface and come in direct contact with the user and if the apparatus is integrated inside the enclosure the actuators (201-208) will be below the surface or embedded within the housing).
Regarding claim 13, modified Schneider et al. teaches (fig. 2) the wearable device of claim 9, as set forth above, wherein the plurality of haptic actuators (201-208) comprise a plurality of axially aligned rows of haptic actuators that are spatially disposed about the circumference of the housing (as seen in fig. 2 the actuators (201-208) are disposed on all sides of the haptic apparatus and are equally spaced and axially aligned in a row on each side).
Regarding claim 14, modified Schneider et al. teaches (fig. 2) the wearable device of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of the ultrasound probe relative to an X-axis, a Y-axis, and a Z-axis to position the ultrasound probe in the desired position (Fig. 3, paragraph 21 describes example navigation instructions along each axis).
Regarding claim 15, modified Schneider et al. teaches (fig. 2) the wearable device of claim 9, as set forth above, wherein the actuation pattern is indicative of suggested movement of 
relative (fig. 3) to an elevation angle (335, 340 and instructions g and h in para. 22. By rotating about the x-axis the probe is increasing or decreasing the angle between the z-axis and y-axis) and an azimuth angle (345, 350 and instructions i and j in para. 22. By rotating about the y-axis the probe is increasing or decreasing the angle between the z-axis and x-axis) to orient a patient-facing surface of the ultrasound probe relative to the patient; or circumferentially about an axial axis (355, 360 and instructions k and l in para. 22. By rotating about the z-axis the probe is circumferentially moving about the axial axis) of the ultrasound probe.
Regarding claim 16, Schneider et al. teaches a method (fig. 4) comprising:
determining, via a processor (42), a desired imaging position of the ultrasound probe based at least in part on the region of interest and the desired scan plane (para. 24, lines 12-14, “the tracking processor 42 calculates the required movement of the ultrasound probe 60 to acquire the desired image 420”), wherein the desired imaging position facilitates an acquisition of an ultrasound image of the region of interest, the desired scan plane, or both (para. 24, lines 7-8, “for an image to be sufficient, the image may be of the desired quality and at the correct field of view” desired quality is being considered to mean, containing the entire anatomical structure that is intended to be imaged and the correct field of view is considered to have the same meaning as desired scan plane); 
determining, via the processor, a current position of the ultrasound probe relative to the region of interest, the desired scan plane, or both (410 in fig. 4, para. 24, when determining whether the image is sufficient the tracking processor must determine the location of the probe 
determining, via the processor, whether the current position of the ultrasound probe corresponds to the desired imaging position of the ultrasound probe (para. 24, lines 10-12, “the anatomical model 40 determines that the image is insufficient”); and 
in response to determining that the current position of the ultrasound probe does not correspond to the desired imaging position of the ultrasound probe (para. 24, lines 10-12, “if the anatomical model 40 determines that the image is insufficient”), transmitting, via the processor, a control signal to a plurality of haptic actuators disposed about a haptic feedback device (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”), wherein the control signal causes the plurality of haptic actuators (201-208) to pulse in an actuation pattern indicative of a suggested movement of the ultrasound probe to position the ultrasound probe in the desired imaging position (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”).
Schneider et al. does not teach a haptic feedback device that is configured to be worn by an operator of the ultrasound probe.
However,
Chae teaches a haptic feedback device that is configured to be worn by an operator of the ultrasound probe (para. 125, “a user wears a haptic device 24 on his/her wrist”).
See motivation for claim 9 above. 
.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Gu et al. (US 20180064416, hereinafter Gu et al.).
Regarding claim 3, Schneider et al. teaches the ultrasound imaging system of claim 1, as set forth above, wherein the processor (42) is configured to determine a current orientation of the ultrasound probe and a current orientation of the haptic feedback device (para. 18, lines 2-4, “the tracking processor 42 may predict where the ultrasound probe should move relative to its current position” in addition to knowing the current position of the ultrasound probe the processor will also need to know the orientation (in the 3-D coordinate plane) of the probe in relation to the region of interest so it knows which actuators to trigger. By the haptic device and ultrasound 
Schneider et al. does not teach determining a grip style used by an operator of the ultrasound probe based on the current orientation of the ultrasound probe.
However, 
Gu et al. teaches determining a grip style (fig. 10) used by an operator of the ultrasound probe (para. 186, lines 1-4, “the ultrasound probe 100 may detect user contact through the plurality of contact sensing portions 160, and may include a processor 180 for determining a combination of the detected contact sensing results” determining the pattern of sensed contact points allows the system to know where the user is positioning their hand on the ultrasound probe which correlates to their grip style) based on the current orientation of the ultrasound probe (as seen in fig. 10 the orientation of the probe correlates to the pattern of touch sensors being contacted, adjusting the grip style).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to determine the grip style used by an operator of the ultrasound probe. One of ordinary skill in the art would have been motivated to make this modification in order to know the location of the users hand in relation to the haptic feedback device, as recognized by Gu et al.
Regarding claim 4, modified Schneider et al. teaches the ultrasound imaging system of claim 3, as set forth above, wherein the processor is configured to determine the actuation pattern (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”) based on the grip style used by the operator of the ultrasound .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Bjaerum (US 2017/0086785, hereinafter Bjaerum, as stated in the Applicant’s 01/07/2019 IDS).
Regarding claim 8, Schneider et al. teaches the ultrasound imaging system of claim 1, as set forth above, wherein the processor is configured to: 
determine an additional current position (440) of the ultrasound probe relative to the region of interest after the ultrasound probe has been moved from the current position (para. 24, lines 25-27, “this new image is then transmitted to the anatomical analytical model for analysis 410”; 
determine whether the additional current position of the ultrasound probe corresponds to the desired position of the ultrasound probe (para. 24, lines 4-5, “the anatomical analytical model 40 analyzes the image to determine if the image is sufficient 410”); and 
transmit an additional control signal (445) in response to determining that the additional current position of the ultrasound probe corresponds to the desired position of the ultrasound 
Schneider et al. does not teach a control signal that is sent to the plurality of actuators in response to determining that the current position of the ultrasound probe corresponds to the desired position of the ultrasound probe, and wherein the control signal causes the plurality of vibrational actuators to actuate in an additional actuation pattern indicative of the determination that the additional current position corresponds to the desired position.
However, 
Bjaerum teaches a control signal that is sent to the plurality of actuators (105) in response to determining that the current position of the ultrasound probe corresponds to the desired position of the ultrasound probe (214 as seen in fig. 2 if the probe is determined to be in the desired position 206 tactile feedback is provided to the user through the haptic actuators 105), and wherein the control signal causes the plurality of vibrational actuators to actuate in an additional actuation pattern indicative of the determination that the additional current position corresponds to the desired position (para. 32, lines 4-6, “different types of tactile feedback are meant to impart different messages to the user”, lines 13-15, “the type of tactile feedback indicating correct positioning of the probe may present in a mode different to that of incorrect feedback”, lines 24-25, “the first tactile feedback may present as one uniform strong vibration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the ultrasound imaging system disclosed by Schneider et al. to have sent the control signal to the plurality of  haptic actuators and have a distinct pattern that is different from other patterns. One of ordinary skill in the art would have been motivated to make this modification to allow the user to keep their focus on the patient .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Chae, further in view of Verma (WO 2015083183, hereinafter Verma).
Regarding claim 10, modified Schneider et al. teaches the wearable device of claim 9, as set forth above.
Modified Schneider et al. does not teach the body part of the operator being the hand of the operator, and the wearable device is a glove or a band configured to fit about the hand of the operator.
However,
Verma teaches (fig. 2) the body part of the operator being the hand of the operator (Abstract, lines 1-2, “a hand wearable haptic feedback based navigation device”), and the wearable device is a glove or a band configured to fit about the hand of the operator (page 4, lines 13-14, “haptic feedback vibration motors on the surface of the hand and embedded in the glove”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device disclosed by modified Schneider et al. to have the part of the operator be the hand and the device is a glove or band configured to fit about the hand. One of ordinary skill in the art would have been motivated to make this modification in order to make the wearable device more portable in that it can be .
Claims 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Chae, further in view of Bjaerum.
Regarding claim 11, modified Schneider et al. teaches the wearable device of claim 9, as set forth above.
Schneider et al. does not teach a haptic feedback device comprising one or more accelerometers, one or more gyroscopes, one or more magnetometers, one or more inertial measurement units, or a combination thereof.
However,
Bjaerum teaches a haptic feedback device comprising one or more accelerometers, one or more gyroscopes, one or more magnetometers, one or more inertial measurement units, or a combination thereof (para. 20, lines 4-6, “any possible internal motion sensors of the probe 106, and the actuators 105, are all interfacing”, lines 13-16, “internal motion sensors, refers to one or more of an accelerometer, gyroscope, and magnetometer, which may work independently or together” by working together these sensors make up an inertial measurement unit).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wearable device disclosed by modified Schneider et al. to have a haptic feedback device comprising one or more accelerometers, one or more gyroscopes, one or more magnetometers, one or more inertial measurement units, or a combination thereof. One of ordinary skill in the art would have been motivated to make this modification to receive real time information about the movement and/or position of the probe 
Regarding claim 19, modified Schneider et al. teaches the method of claim 16, as set forth above, comprising transmitting an additional control signal in response to determining that the current position of the ultrasound probe corresponds to the desired imaging position of the ultrasound probe (para. 24, lines 8-10, “the sonographer may be alerted to the sufficiency of the image by a visual signal on the display 38 or other signal”).
Modified Schneider et al. does not teach sending a control signal to the plurality of haptic actuators in response to determining that the current position of the ultrasound probe corresponds to the desired imaging position of the ultrasound probe,
and wherein the control signal causes the plurality of haptic actuators to pulse in an additional actuation pattern indicative of the determination that the current position corresponds to the desired position.
However,
Bjaerum teaches (fig. 2) sending a control signal to the plurality of haptic actuators (105) in response to determining that the current position of the ultrasound probe corresponds to the desired imaging position of the ultrasound probe (214 as seen in fig. 2 if the probe is determined to be in the desired position 206 tactile feedback is provided to the user through the haptic actuators 105),
and wherein the additional control signal causes the plurality of haptic actuators to pulse in an additional actuation pattern indicative of the determination that the current position corresponds to the desired position (para. 32, lines 4-6, “different types of tactile feedback are meant to impart different messages to the user”, lines 13-15, “the type of tactile feedback 
See motivation for claim 8 above. 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. in view of Chae, further in view of Gu et al.
Regarding claim 17, modified Schneider et al. teaches the method of claim 16, as set forth above, comprising determining via a processor (42), a current orientation of the ultrasound probe and a current orientation of the haptic feedback device (para. 18, lines 2-4, “the tracking processor 42 may predict where the ultrasound probe should move relative to its current position” in addition to knowing the current position of the ultrasound probe the processor will also need to know the orientation (in the 3-D coordinate plane) of the probe in relation to the region of interest so it knows which actuators to trigger. By the haptic device and ultrasound probe being in the same housing, determining the position/orientation of the probe will inherently determine the position/orientation of the haptic device).
Modified Schneider et al. does not teach determining via the processor, a grip style used by the operator of the ultrasound probe based on the current orientation of the ultrasound probe. 
However,
Gu et al. teaches determining a grip style (fig. 10) used by an operator of the ultrasound probe (para. 186, lines 1-4, “the ultrasound probe 100 may detect user contact through the plurality of contact sensing portions 160, and may include a processor 180 for determining a combination of the detected contact sensing results” determining the pattern of sensed contact points allows the system to know where the user is positioning their hand on the ultrasound probe which correlates to their grip style) based on the current orientation of the ultrasound 
See motivation for claim 3 above. 
Regarding claim 18, modified Schneider et al. teaches the method of claim 17, as set forth above, comprising determining, via the processor (42), the actuation pattern (para. 20, lines 1-4, “the desired movement of the ultrasound probe 60 calculated by the tracking processor 42 may be translated into a sequence of the vibrational pulses sent to one or more haptic feedback devices 201-208”) based on the grip style used by the operator of the ultrasound probe (as taught in claim 17, Gu et al. and modified Schneider et al. teach determining the grip style used by an operator and in combination it would have be obvious to determine the actuation pattern based on the grip style of the operator so that the pattern correlates with the position of the operators hand), and wherein transmitting the control signal to the plurality of haptic actuators is based on the determined actuation pattern (step 430 in fig. 4, para. 24, lines 14-19, “the required movement of the ultrasound probe 60 is transmitted to the navigation instruction generator 44….the navigation instruction generator 44 transmits instructions to the haptic apparatus 200 at step 430”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stolka et al. (US 2016/0119529) teaches a handheld imaging device that provides haptic feedback to the user about where to move the handheld imaging device in order to image the desired target.
Kieruf et al. (US 2013/0178744) teaches determining the grip style of an operator of an ultrasound probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW BEGEMAN whose telephone number is (571)272-4744.  The examiner can normally be reached on Monday-Friday 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793